MEMORANDUM **
Victor Hugo Vasquez Martinez and Maria Teresa Bernardino Perez, married natives and citizens of Mexico, petition pro se *991for review of the Board of Immigration Appeals’ order dismissing their appeal' from an immigration judge’s decision denying their applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Petitioners failed to show exceptional and extremely unusual hardship to a qualifying-relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
Petitioners’ contention that the agency violated due process in their case by not considering the equities and by misapplying the law to the facts is unsupported by the record and therefore does not amount to a colorable constitutional claim. Id.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.